          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON (TACOMA)
10
11    ARLEN and ROBIN SARKISSIAN,                          Case No. 3:20-cv-05458-RSM

12                         Plaintiffs,

13             v.                                          STIPULATED PROTECTIVE ORDER

14    SELECT PORTFOLIO SERVICING, INC., a
      foreign corporation, EQUIFAX
15    INFORMATION SERVICES, LLC, a foreign
      limited liability company and EXPERIAN
16    INFORMATION SOLUTIONS, INC., a
      foreign corporation,
17
                           Defendants.
18
19
              IT IS HEREBY STIPULATED by and between Plaintiffs Arlene Sarkissian and Robin
20
     Sarkissian and Defendants SELECT PORTFOLIO SERVICING, INC (“SELECT
21
     PORTFOLIO”), EQUIFAX INFORMATION SERVICES LLC (“Equifax”), and EXPERIAN
22
     INFORMATION SOLUTIONS, INC. (“Experian”) through their respective attorneys of record,
23
     as follows:
24
     1.       PURPOSES AND LIMITATIONS
25
              Discovery in this action is likely to involve production of confidential, proprietary, or
26
     private information for which special protection may be warranted. Accordingly, the parties
27
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
28
                                                                                       Jones Day
      STIPULATED PROTECTIVE ORDER                                             3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                                        Ph. (949) 851-3939/Fax (949) 553-7539
                                                                              angelataylor@jonesday.com
          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 2 of 12



 1   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 2   protection on all disclosures or responses to discovery, the protection it affords from public

 3   disclosure and use extends only to the limited information or items that are entitled to confidential

 4   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 5   confidential information under seal.

 6   2.       “CONFIDENTIAL” MATERIAL

 7            “Confidential” material shall include the following documents and tangible things

 8   produced or otherwise exchanged:

 9                    a.      information prohibited from disclosure by statute;

10                    b.      information that the party has a reasonable and good faith belief contains a

11                            trade secret, including, but not limited to, disclosure logs, D/R logs,

12                            transaction logs, admin reports, and Defendants’ confidential policies and

13                            procedures;

14                    c.      research, technical, commercial or financial information that the party has

15                            maintained as confidential, and that, if disclosed to customers or

16                            competitors, would tend to damage the party's competitive position or

17                            expose an individual to identity theft;

18                    d.      information and documents that a party has a reasonable and good faith

19                            belief constitutes, contains, or refers to proprietary technology or

20                            information owned or developed by the producing party, and that, if

21                            disclosed to customers or competitors, would tend to damage the party's

22                            competitive position, including, but not limited to, Defendants’ confidential

23                            policies and procedures, disclosure logs, D/R logs, transaction logs, and

24                            Admin reports.

25   3.       SCOPE

26            The protections conferred by this agreement cover not only confidential material (as

27   defined above), but also (1) any information copied or extracted from confidential material; (2) all

28   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony or
                                                                                        Jones Day
      STIPULATED PROTECTIVE ORDER                                              3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                       -2-               Ph. (949) 851-3939/Fax (949) 553-7539
                                                                               angelataylor@jonesday.com
          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 3 of 12



 1   presentations by parties or their counsel that might reveal confidential material.

 2            However, the protections conferred by this agreement do not cover information that is in

 3   the public domain or becomes part of the public domain through trial or otherwise.

 4   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 5            4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 6   or produced by another party or by a non-party in connection with this case only for prosecuting,

 7   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 8   the categories of persons and under the conditions described in this agreement. Confidential

 9   material must be stored and maintained by a receiving party at a location and in a secure manner

10   that ensures that access is limited to the persons authorized under this agreement.

11            Nothing in this Order shall prevent a party from using at trial any information or materials

12   designated “Confidential.”

13            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

14   by the court or permitted in writing by the designating party, a receiving party may disclose any

15   confidential material only to:

16                    (a) the receiving party’s counsel of record in this action, as well as employees of

17   counsel to whom it is reasonably necessary to disclose the information for this litigation;

18                    (b) the officers, directors, and employees (including in house counsel) of the

19   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

20   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

21   designated;

22                    (c) experts and consultants specifically retained in connection with this litigation to

23   whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

24   Agreement to Be Bound” (Exhibit A);

25                    (d) the court, court personnel, and court reporters and their staff;

26                    (e) copy or imaging services retained by counsel to assist in the duplication of

27   confidential material, provided that counsel for the party retaining the copy or imaging service

28   instructs the service not to disclose any confidential material to third parties and to immediately
                                                                                        Jones Day
      STIPULATED PROTECTIVE ORDER                                              3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                        -3-              Ph. (949) 851-3939/Fax (949) 553-7539
                                                                               angelataylor@jonesday.com
       Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 4 of 12



 1   return all originals and copies of any confidential material;

 2                    (f) during their depositions, witnesses in the action to whom disclosure is

 3   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 4   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 5   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 6   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 7   under this agreement;

 8                    (g) the author or recipient of a document containing the information or a custodian

 9   or other person who otherwise possessed or knew the information.

10           All persons receiving documents produced pursuant to this Order shall be advised of their

11   confidential nature. All persons to whom confidential information and/or documents are

12   disclosed are hereby enjoined from disclosing same to any person except as provided herein, and

13   are further enjoined from using same except in the preparation for and trial of the above-

14   captioned action between the named parties thereto. No person receiving or reviewing such

15   confidential documents, information or transcript shall disseminate or disclose them to any person

16   other than those described above in Section 4.2 and for the purposes specified, and in no event

17   shall such person make any other use of such document or transcript.

18           4.3      Filing Confidential Material. Before filing confidential material or discussing or

19   referencing such material in court filings, the filing party shall confer with the designating party,

20   in accordance with Local Civil Rule 5(g)(3)(A) to determine whether the designating party will

21   remove the confidential designation, whether the document can be redacted, or whether a motion

22   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

23   designating party must identify the basis for sealing the specific confidential information at issue,

24   and the filing party shall include this basis in its motion to seal, along with any objection to

25   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

26   followed and the standards that will be applied when a party seeks permission from the court to

27   file material under seal. A party who seeks to maintain the confidentiality of its information must

28   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
                                                                                       Jones Day
      STIPULATED PROTECTIVE ORDER                                             3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                       -4-              Ph. (949) 851-3939/Fax (949) 553-7539
                                                                              angelataylor@jonesday.com
          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 5 of 12



 1   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in

 2   accordance with the strong presumption of public access to the Court’s files.

 3   5.       DESIGNATING PROTECTED MATERIAL

 4            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 5   or non-party that designates information or items for protection under this agreement must take

 6   care to limit any such designation to specific material that qualifies under the appropriate

 7   standards. The designating party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify, so that other portions of the

 9   material, documents, items, or communications for which protection is not warranted are not

10   swept unjustifiably within the ambit of this agreement.

11            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or delay the case development process or to impose unnecessary

14   expenses and burdens on other parties) expose the designating party to sanctions.

15            If it comes to a designating party’s attention that information or items that it designated

16   for protection do not qualify for protection, the designating party must promptly notify all other

17   parties that it is withdrawing the mistaken designation.

18            5.2     Manner and Timing of Designations. Except as otherwise provided in this

19   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20   ordered, disclosure or discovery material that qualifies for protection under this agreement must

21   be clearly so designated before or when the material is disclosed or produced.

22                    (a) Information in documentary form: (e.g., paper or electronic documents and

23   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

24   the designating party must affix the word “CONFIDENTIAL” to each page that contains

25   confidential material. If only a portion or portions of the material on a page qualifies for

26   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

27   appropriate markings in the margins).

28                    (b) Testimony given in deposition or in other pretrial proceedings: the parties and
                                                                                       Jones Day
      STIPULATED PROTECTIVE ORDER                                             3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                       -5-              Ph. (949) 851-3939/Fax (949) 553-7539
                                                                              angelataylor@jonesday.com
          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 6 of 12



 1   any participating non-parties must identify on the record, during the deposition or other pretrial

 2   proceeding, all protected testimony, without prejudice to their right to so designate other

 3   testimony after reviewing the transcript. Any party or non-party may, within twenty-one days

 4   after availability of the transcript of the deposition or other pretrial proceeding, designate portions

 5   of the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

 6   confidential information at trial, the issue should be addressed during the pre-trial conference.

 7                    (c) Other tangible items: the producing party must affix in a prominent place on

 8   the exterior of the container or containers in which the information or item is stored the word

 9   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

10   the producing party, to the extent practicable, shall identify the protected portion(s).

11            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

12   designate qualified information or items does not, standing alone, waive the designating party’s

13   right to secure protection under this agreement for such material. Upon timely correction of a

14   designation, the receiving party must make reasonable efforts to ensure that the material is treated

15   in accordance with the provisions of this agreement.

16   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

17            6.1     Timing of Challenges. Any party or non-party may challenge a designation of

18   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

19   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

20   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

21   challenge a confidentiality designation by electing not to mount a challenge promptly after the

22   original designation is disclosed.

23            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

24   regarding confidential designations without court involvement. Any motion regarding

25   confidential designations or for a protective order must include a certification, in the motion or in

26   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

27   with other affected parties in an effort to resolve the dispute without court action. The

28   certification must list the date, manner, and participants to the conference. A good faith effort to
                                                                                        Jones Day
      STIPULATED PROTECTIVE ORDER                                              3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                       -6-               Ph. (949) 851-3939/Fax (949) 553-7539
                                                                               angelataylor@jonesday.com
          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 7 of 12



 1   confer requires a face-to-face meeting or a telephone conference.

 2            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 3   intervention, the designating party may file and serve a motion to retain confidentiality under

 4   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 5   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 6   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 7   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 8   the material in question as confidential until the court rules on the challenge.

 9   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10   LITIGATION

11            If a party is served with a subpoena or a court order issued in other litigation that compels

12   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

13   must:

14            (a) promptly notify the designating party in writing and include a copy of the subpoena or

15   court order;

16            (b) promptly notify in writing the party who caused the subpoena or order to issue in the

17   other litigation that some or all of the material covered by the subpoena or order is subject to this

18   agreement. Such notification shall include a copy of this agreement; and

19            (c) cooperate with respect to all reasonable procedures sought to be pursued by the

20   designating party whose confidential material may be affected.

21   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

23   material to any person or in any circumstance not authorized under this agreement, the receiving

24   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

25   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

26   person or persons to whom unauthorized disclosures were made of all the terms of this

27   agreement, and (d) request that such person or persons execute the “Acknowledgment and

28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                       Jones Day
      STIPULATED PROTECTIVE ORDER                                             3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                       -7-              Ph. (949) 851-3939/Fax (949) 553-7539
                                                                              angelataylor@jonesday.com
          Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 8 of 12



 1   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2   MATERIAL

 3            When a producing party gives notice to receiving parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 6   is not intended to modify whatever procedure may be established in an e-discovery order or

 7   agreement that provides for production without prior privilege review. The parties agree to the

 8   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 9   10.      NON TERMINATION AND RETURN OF DOCUMENTS

10            Within 60 days after the termination of this action, including all appeals, each receiving

11   party must return or destroy all confidential material to the producing party, including all copies,

12   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

13   destruction.

14            Notwithstanding this provision, counsel are entitled to one archival copy of all documents

15   filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial

16   exhibits, expert reports, attorney work product, and consultant and expert work product, even if

17   such materials contain confidential material.

18            The confidentiality obligations imposed by this agreement shall remain in effect until a

19   designating party agrees otherwise in writing or a court orders otherwise.

20            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

21   Dated this 26th day of August, 2020, at Tacoma, Washington.

22    Dated: August 26, 2020                              s/ Angela M. Taylor
                                                          Angela M Taylor
23                                                        JONES DAY (Irvine)
24                                                        3161 Michelson Drive, Ste 800
                                                          Irvine, CA 92612
25                                                        Telephone 949-851-3939
                                                          Email: angelataylor@jonesday.com
26                                                        Attorneys for Defendant Experian
                                                          Information Solutions, Inc.
27
28
                                                                                       Jones Day
      STIPULATED PROTECTIVE ORDER                                             3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                      -8-               Ph. (949) 851-3939/Fax (949) 553-7539
                                                                              angelataylor@jonesday.com
       Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 9 of 12



 1
      Dated: August 26, 2020                            s/ Kirsten Baxter
 2                                                      Kirsten Baxter
                                                        BAXTER & BAXTER
 3                                                      8835 SW Canyon Ln, Ste 130
 4                                                      Portland, OR 97225
                                                        Telephone: 503-297-9031
 5                                                      Email: kirsten@baxterlaw.com

 6                                                      Attorneys for Plaintiffs

 7    Dated: August 26, 2020                             s/ Garrett S. Garfield
                                                        Garrett S Garfield
 8                                                      HOLLAND & KNIGHT LLP
                                                        601 SW Second Avenue, Ste 1800
 9                                                      Portland, OR 97204
10                                                      Telephone: 503-243-2300
                                                        Fax: 503-243-2300
11                                                      Email: serve.gsg@hklaw.com
12                                                      Attorneys for Defendant Select Portfolio
                                                        Servicing Inc.
13
      Dated: August 26, 2020                            s/ Helen McFarland
14
                                                        Helen McFarland
15                                                      SEYFARTH SHAW LLP
                                                        999 3rd Avenue, Ste 3000
16                                                      Seattle, WA 98104
                                                        Telephone: 206-946-4923
17                                                      Email: hmcfarland@seyfarth.com
18
                                                        Attorneys for Equifax Information Services
19                                                      LLC

20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21   IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

22   documents in this proceeding shall not, for the purposes of this proceeding or any other

23   proceeding in any other court, constitute a waiver by the producing party of any privilege

24   applicable to those documents, including the attorney-client privilege, attorney work-product

25   protection, or any other privilege or protection recognized by law.

26
27
28
                                                                                     Jones Day
      STIPULATED PROTECTIVE ORDER                                           3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                    -9-               Ph. (949) 851-3939/Fax (949) 553-7539
                                                                            angelataylor@jonesday.com
     Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 10 of 12



 1   DATED: August 31, 2020.

 2
 3
 4
                                      RICARDO S. MARTINEZ
 5                                    CHIEF UNITED STATES DISTRICT JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    Jones Day
     STIPULATED PROTECTIVE ORDER                           3161 Michelson Dr., Ste. 800
     Case No: 3:20-cv-05458-RSM         - 10 -       Ph. (949) 851-3939/Fax (949) 553-7539
                                                           angelataylor@jonesday.com
      Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 11 of 12



 1                                                EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on

 7   ______________[date] in the case of ARLENE AND ROBIN SARKISSIAN v. SELECT

 8   PORTFOLIO SERVICING, INC., et al, Western District of Washington (Tacoma) Case No. 3:20-

 9   cv-05458-RSM. I agree to comply with and to be bound by all the terms of this Stipulated

10   Protective Order and I understand and acknowledge that failure to so comply could expose me to

11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

12   any manner any information or item that is subject to this Stipulated Protective Order to any

13   person or entity except in strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court for the

15   Western District of Washington for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this action.

17
18   Date: _________________________________

19   City and State where sworn and signed: _________________________________

20   Printed name: ______________________________

21   Signature: __________________________________

22
23
24
25
26
27
28
                                                                                       Jones Day
      STIPULATED PROTECTIVE ORDER                                             3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                      - 11 -            Ph. (949) 851-3939/Fax (949) 553-7539
                                                                              angelataylor@jonesday.com
      Case 3:20-cv-05458-RSM Document 28 Filed 08/31/20 Page 12 of 12



 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on August 26, 2020, I caused a true and correct copy of the foregoing

 3   to be electronically filed with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following participants:

 5    Aaron M Swift                                    Kirsten Baxter
      SWIFT ISRINGHAUS & DUBBELD PA                    Justin M. Baxter
 6    10460 Roosevelt Blvd N Ste 313                   BAXTER & BAXTER
 7    St. Petersburg, FL 33716                         8835 SW Canyon Ln, Ste 130
      727-490-9919                                     Portland, OR 97225
 8    Email: aswift@swift-law.com                      503-297-9031
                                                       Email: kirsten@baxterlaw.com
 9    Attorneys for Plaintiffs                         Email: justin@baxterlaw.com
10                                                     Attorneys for Plaintiffs
11    Garrett S Garfield                               Helen McFarland
      HOLLAND & KNIGHT LLP                             SEYFARTH SHAW LLP
12    601 SW Second Avenue, Ste. 1800                  999 3RD AVENUE
      Portland, OR 97204                               STE 3000
13    503-243-2300                                     SEATTLE, WA 98104
      Fax: 503-243-2300                                206-946-4923
14    Email: serve.gsg@hklaw.com                       Email: hmcfarland@seyfarth.com
15
      Attorneys for Select Portfolio Servicing, Inc. Attorney for Equifax Information Services LLC
16
17
18                                                  s/ Angela M. Taylor
                                                    Angela M. Taylor, CA 210425
19                                                  3161 Michelson Drive, Ste. 800
20                                                  Irvine, California 92612

21                                                  Attorneys for Defendant Experian Information
                                                    Solutions, Inc.
22
23
24
25
26
27
28
                                                                                     Jones Day
      STIPULATED PROTECTIVE ORDER                                           3161 Michelson Dr., Ste. 800
      Case No: 3:20-cv-05458-RSM                      - 12 -          Ph. (949) 851-3939/Fax (949) 553-7539
                                                                            angelataylor@jonesday.com
